              Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 1 of 32



 1                                                          The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8

 9                                                No. 3:18-CV-05704-RSL
      IN RE IMPINJ, INC. SECURITIES
      LITIGATION
10                                                CLASS ACTION

11                                                [REDACTED] LEAD PLAINTIFF’S
                                                  OPPOSITION TO DEFENDANTS’ MOTION
12
                                                  TO DISMISS CONSOLIDATED CLASS
13                                                ACTION COMPLAINT

14                                                NOTE ON MOTION CALENDAR:
                                                  May 3, 2019
15
                                                  ORAL ARGUMENT REQUESTED
16

17

18

19                        REDACTED VERSION PURSUANT TO LCR 5(g)(3)
20

21

22

23

24

25

26

27


     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                           BYRNES & KELLER LLP
                                                                       1000 Second Avenue, 38th Floor
     3:18-CV-05704-RSL                                                   Seattle, Washington 98104
                                                                         Telephone: (206) 622-2000
                 Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 2 of 32



 1                                                    TABLE OF CONTENTS
 2                                                                                                                                              Page
 3   TABLE OF AUTHORITIES .......................................................................................................... ii
 4   TABLE OF ABBREVIATIONS .....................................................................................................v
 5   I.       INTRODUCTION .............................................................................................................. 1
 6   II.      SUMMARY OF FACTS .................................................................................................... 2
 7   III.     ARGUMENT ...................................................................................................................... 7
 8            A.        The Complaint Amply Alleges Misleading Statements And
                        Omissions About The Platform’s “Location” Capability ....................................... 7
 9
                        1.         Defendants’ Attempt To                                 Redacted
10                                 Fails ............................................................................................................. 9
11                      2.         Defendants Fail to Discredit the Former Impinj Executives’
                                   Accounts ................................................................................................... 11
12
              B.        The Complaint Amply Alleges Misleading Statements And
13                      Omissions Attributing Increased Revenues to Increased Demand ....................... 14
14            C.        The Complaint Raises A Strong Inference Of Scienter ........................................ 16
15                      1.         Defendants’ Alternative “Explanation” Based On
                                   Manufactured Facts Outside The Complaint Cannot Be
16                                 Credited ..................................................................................................... 21
17            D.        The Complaint Adequately Alleges Loss Causation ............................................ 22
18            E.        The Complaint States A Claim Against Defendant Brodersen ............................. 24
19   IV.      CONCLUSION ................................................................................................................. 24
20

21

22

23

24

25

26

27

                                                                                                                   BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                                                 1000 Second Avenue, 38th Floor
                                                                                                                  Seattle, Washington 98104
     Case No. 3:18-cv-05704-RSL                                             -i-                                   Telephone: (206) 622-2000
                 Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 3 of 32



 1                                                  TABLE OF AUTHORITIES
 2   Cases                                                                                                                             Page
 3   Batwin v. Occam Networks, Inc.,
        2008 WL 2676364 (C.D. Cal. July 1, 2008) ............................................................................20
 4
     Berson v. Applied Signal Tech., Inc.,
 5
        527 F.3d 982 (9th Cir. 2008) .....................................................................................7, 9, 12, 14
 6
     In re BofI Holding, Inc. Sec. Litig.,
 7       2016 WL 5390533 (S.D. Cal. Sept. 27, 2016) .........................................................................15

 8   In re BofI Holding, Inc. Sec. Litig.,
         2017 WL 2257980 (S.D. Cal. May 23, 2017) ..........................................................2, 10, 11, 24
 9
     In re Cannavest Corp. Sec. Litig.,
10       307 F. Supp. 3d 222 (S.D.N.Y. 2018)......................................................................................20
11
     Centaur Classic Convertible Arbitrage Fund Ltd. v. Countrywide Fin. Corp.,
12      793 F. Supp. 2d 1138 (C.D. Cal. 2011) ...................................................................................23

13   In re Cerner Corp. Sec. Litig.,
         425 F.3d 1079 (2005) ...............................................................................................................16
14
     In re Daou Sys., Inc.,
15       411 F.3d 1006 (9th Cir. 2005) .................................................................................................12
16   Dura Pharm., Inc. v. Broudo,
17      544 U.S. 336 (2005) ...........................................................................................................22, 23

18   Fecht v. Price Co.,
        70 F.3d 1078 (9th Cir. 1995) .....................................................................................................9
19
     In re Gilead Scis. Sec. Litig.,
20       536 F.3d 1049 (9th Cir. 2008) .............................................................................................7, 23
21   Hanon v. Dataproducts Corp.,
22      976 F.2d 497 (9th Cir. 1992) .....................................................................................................7

23   Howard v. Everex Sys., Inc.,
       228 F.3d 1057 (9th Cir. 2000) .................................................................................................20
24
     Iowa Pub. Emps.’ Ret. System v. MF Glob., Ltd.,
25      620 F.3d 137 (2d Cir. 2010).....................................................................................................10
26   In re Juno Therapeutics, Inc.,
         2017 WL 2574009 (W.D. Wash. June 14, 2017).......................................................................9
27

                                                                                                              BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                                            1000 Second Avenue, 38th Floor
                                                                                                             Seattle, Washington 98104
     Case No. 3:18-cv-05704-RSL                                           -ii-                               Telephone: (206) 622-2000
                 Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 4 of 32



 1   Khoja v. Orexigen Therapeutics, Inc.,
        899 F.3d 988 (9th Cir. 2018) ........................................................................................... passim
 2
     In re LDK Solar Sec. Litig.,
 3
         584 F. Supp. 2d 1230 (N.D. Cal. 2008) ...................................................................................18
 4
     McGuire v. Dendreon Corp.,
 5     2008 WL 5130042 (W.D. Wash. Dec. 5, 2008) ......................................................................22

 6   Mineworkers’ Pension Scheme v. First Solar Inc.,
        881 F.3d 750 (9th Cir. 2018) ........................................................................................... passim
 7
     Murphy v. Precision Castparts Corp.,
 8     2017 WL 3084274 (D. Or. June 27, 2017), Report and Recommendation
 9     adopted by 2017 WL 3610523 (D. Or. Aug. 22, 2017) .....................................................14, 16

10   N. Mex. State Inv. Council v. Ernst & Young,
        620 F.3d 137 (2d Cir. 2010).....................................................................................................21
11
     Nursing Home Pension Fund, Local 144 v. Oracle Corp.,
12      641 F. 3d 1089 (9th Cir. 2011) ..................................................................................................7
13   In re Peoplesoft, Inc. Sec. Litig.,
         2000 WL 1737936 (N.D. Cal. May 25, 2000) .........................................................................18
14

15   Police and Fire Ret. Sys. of the City of Detroit v. Crane,
        87 F. Supp. 3d 1075 (N.D. Cal. 2015) ...............................................................................15, 18
16
     In re Quality Sys., Inc. Sec. Litig.,
17       865 F.3d 1130 (9th Cir. 2017) .......................................................................................7, 13, 16
18   In re Questcor Sec. Litig.,
         2013 WL 5486762 (C.D. Cal. Oct. 1, 2013) ............................................................................15
19

20   Reese v. Malone,
        747 F.3d 557 (9th Cir. 2014) ...................................................................................................19
21
     Robb v. Fitbit Inc.,
22      2017 WL 219673 (N.D. Cal. Jan. 19, 2017) ................................................................19, 20, 22

23   Robb v. Fitbit Inc.,
        216 F. Supp. 3d 1017 (N.D. Cal. 2016) ...................................................................................19
24
     S. Ferry LP #2 v. Killinger,
25
         687 F. Supp. 2d 1248 (W.D. Wash. 2009) ...............................................................................20
26
     S.E.C. v. Pocklington,
27       2018 WL 6843665 (C.D. Cal. Nov. 29, 2018) .........................................................................24

                                                                                                          BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                                        1000 Second Avenue, 38th Floor
                                                                                                         Seattle, Washington 98104
     Case No. 3:18-cv-05704-RSL                                        -iii-                             Telephone: (206) 622-2000
                  Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 5 of 32



 1   Schueneman v. Arena Pharm., Inc.,
        840 F.3d 698 (9th Cir. 2016) .....................................................................................7, 8, 16, 20
 2
     Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
 3
         551 U.S. 308 (2007) .....................................................................................................17, 20, 21
 4
     Todd v. STAAR Surgical Co.,
 5      2016 WL 6699284 (C.D. Cal. Apr. 12, 2016) .........................................................................13

 6   In re Toyota Motor Corp. Sec. Litig.,
         2012 WL 3791716 (C.D. Cal. Mar. 12, 2012) .........................................................................10
 7
     In re UTStarcom, Inc. Sec. Litig.,
 8       617 F. Supp. 2d 964 (N.D. Cal. 2009) .....................................................................................14
 9
     In re VeriFone Holdings, Inc. Sec. Litig.,
10       704 F.3d 694 (9th Cir. 2012) .............................................................................................18, 20

11   In re Vocera Commc’ns, Inc. Sec. Litig.,
         2015 WL 603208 (N.D. Cal. Feb. 11, 2015) ...........................................................................19
12
     In re Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig.,
13       2017 WL 3058563 (N.D. Cal. July 19, 2017) ..........................................................................24
14   Zelman v. JDS Uniphase Corp.,
15      376 F. Supp. 2d 956 (N.D. Cal. 2005) .....................................................................................17

16   STATUTES AND RULES

17   Federal Rules of Civil Procedure
        Rule 15 .....................................................................................................................................24
18

19

20

21

22

23

24

25

26

27

                                                                                                                    BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                                                  1000 Second Avenue, 38th Floor
                                                                                                                   Seattle, Washington 98104
     Case No. 3:18-cv-05704-RSL                                               -iv-                                 Telephone: (206) 622-2000
              Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 6 of 32



 1                                    TABLE OF ABBREVIATIONS
 2    ¶__                    Paragraph of the Complaint
 3    Class Period           July 21, 2016 through February 15, 2018
 4    Complaint              Consolidated Class Action Complaint, ECF No. 35
 5    Defendants             Impinj, Inc.; Chris Diorio; Evan Fein; and Eric Brodersen
 6    Director of            Impinj’s former Senior Director, Product Management & Marketing,
      Product 1              who is more fully described at ¶51 of the Complaint
 7

 8    Director of            Former Senior Director of Product Management at Impinj, who is more
      Product 2              fully described at ¶62 of the Complaint
 9
      Executive              Chris Diorio; Evan Fein; and Eric Brodersen
10    Defendants
11
      IPO                    Initial public offering
12
      Lead Plaintiff         Employees’ Retirement System of the City of Baton Rouge and Parish of
13                           East Baton Rouge
14
      Mot.                   Defendants’ Motion to Dismiss the Consolidated Class Action
15                           Complaint, ECF No. 42

16    Registration           Impinj’s Registration Statement filed with the SEC on Form S-1 on
      Statement              July 21, 2016 at the start of the Class Period
17

18    VP of Sales            Vice President of Sales, Strategic Markets, who is more fully described
                             at ¶¶68-70 of the Complaint
19
      Watts Declaration      March 19, 2019 Declaration of Gregory L. Watts submitted by
20                           Defendants in connection with their motion to dismiss (ECF No. 43)
21

22

23

24

25

26

27

                                                                                 BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                               1000 Second Avenue, 38th Floor
                                                                                Seattle, Washington 98104
     Case No. 3:18-cv-05704-RSL                        -v-                      Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 7 of 32



 1   I.       INTRODUCTION
 2            This case concerns Defendants’ false and misleading statements about Impinj’s product
 3   platform. In the Registration Statement used to take Impinj public and in quarterly SEC filings,
 4   Defendants represented that the Impinj Platform delivers the unique location of tagged items,
 5   singling out that capability as one of the product’s core competencies. Defendants’
 6   representations caused Impinj’s stock price to soar by nearly 300% in a matter of months.
 7            The Complaint details how, in truth,                     Redacted
 8                                    Redacted                            , a capability that Defendants
 9   repeatedly represented to investors it already had.                  Redacted
10                                                Redacted
11                                                Redacted
12                                      Redacted                                  The Complaint features
13   additional                    Redacted                 , as well as accounts from former product
14   directors detailing both that the Platform was unable to deliver accurate location information and
15   their unsuccessful efforts to prevent Defendants from misleading investors. It also includes the
16   account of Impinj’s former sales VP confirming that the Platform’s inability to locate tagged
17   items negatively impacted demand and caused Impinj to manipulate revenue recognition to
18   temporarily mask that impact. Finally, the Complaint explains how the Company ultimately was
19   forced to disclose decreased demand and revenues, causing the Company’s stock price to decline
20   dramatically and investors to lose over $669 million in shareholder value.
21            Defendants attack these detailed allegations with specious arguments founded on their
22   own counter-narrative improperly injected under the guise of the “incorporation-by-reference”
23   doctrine. The Ninth Circuit recently rejected that precise tactic in Khoja v. Orexigen
24   Therapeutics, Inc., 899 F.3d 988, 1003 (9th Cir. 2018) (“Orexigen”), which held that “it is
25   improper to assume the truth of an incorporated document if such assumptions only serve to
26   dispute facts stated in a well-pleaded complaint.” Flaunting Orexigen’s proscriptions, Defendants
27   concoct a series of fact-intensive challenges that are both baseless and improper.

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                  BYRNES & KELLER LLP
                                                      -1-                     1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                 Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 8 of 32



 1            For example, Defendants assert that Diorio’s statements to investors touting the Platform’s
 2   ability to locate tagged items were somehow consistent with                      Redacted
 3              Redacted                      They are not. In “tout[ing] positive information to the market”
 4   about the Platform’s location capability, Diorio was required, but failed, to “disclos[e] adverse
 5   information that cuts against the positive information” (Orexigen, 899 F.3d at 1009), Redacted
 6                                                Redacted
 7            Defendants also attempt to refute the Complaint’s well-pled allegations with speculation
 8   that it is possible that Impinj somehow managed to fix the Platform’s locationing problems
 9   between    Redacted and the IPO months later. But Defendants blink past the accounts of the
10   former Directors of Product (one of whom was at Impinj on the eve of the IPO and the other after
11   the IPO) and the VP of Sales (who was at Impinj during the entire misstatement period). They
12   also ignore that                                         Redacted
13                                                    Redacted
14                                                    Redacted
15         Redacted           They further ignore the many judicial decisions finding that the fact an
16   admission “occurred before the class period does not strip the allegation of its probative value.” In
17   re BofI Holding, Inc. Sec. Litig., 2017 WL 2257980, at *11 (S.D. Cal. May 23, 2017).
18            Finally, Defendants resort to a disfavored “loss causation” challenge that ignores both the
19   pleading standards for loss causation and the Ninth Circuit’s controlling decision in Mineworkers’
20   Pension Scheme v. First Solar Inc., 881 F.3d 750, 753 (9th Cir. 2018) (“First Solar”), which
21   disposes of their argument.
22   II.      SUMMARY OF FACTS
23            Impinj was founded in 2000 with financing from venture capital and private equity firms
24   intent on taking the Company public. ¶¶27-28. The Company has one product platform, the
25   Impinj Platform, which it claimed enabled users to digitally authenticate, locate, and identify
26   “tagged” items. The Platform consists of (i) “endpoint ICs” affixed to items, (ii) “gateways” that
27   wirelessly communicate with the endpoint ICs, and (iii) “ItemSense” software. ¶25. Impinj

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                       BYRNES & KELLER LLP
                                                            -2-                    1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                      Seattle, Washington 98104
                                                                                     Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 9 of 32



 1   refers to the data collected as “Item Intelligence.” ¶26.
 2            In April 2011, the Company announced a planned initial public offering (“IPO”). ¶28.
 3   The effort failed spectacularly when analysts panned the Company’s “mixed financial
 4   performance,” noting that its technology “didn’t break into mainstream use very quickly.” ¶29.
 5            Unhappy with that outcome, Impinj’s financiers replaced the Company’s long-time CEO
 6   with Diorio. ¶30. They then tried again to take the Company public, buoyed by radiant
 7   descriptions of the Company’s supposedly industry-leading technology. ¶31. The Registration
 8   Statement accompanying the offering represented that the Impinj Platform “enables wireless
 9   connectivity to billions of everyday items” and delivers each item’s “unique … location” to
10   commercial and consumer applications. ¶33. It further touted how Impinj gateways were
11   capable of “locating more than 1000 items per second,” and claimed that Impinj was the only
12   company selling a platform with those unique capabilities. Id.
13            Defendants’ efforts to hype the Impinj Platform worked. The Company raised over $185
14   million through the IPO and a follow-on offering five months later. ¶¶31-32. They continued to
15   tout the Impinj Platform after the offerings, repeatedly highlighting in press releases and
16   quarterly SEC filings that their Platform wirelessly delivered the “unique location” of tagged
17   items “to the digital world.” ¶34. Defendants further claimed that the Platform’s capability to
18   identify the “unique location” of items was what distinguished Impinj from competitors and
19   allowed the Company to tap into valuable new markets. ¶¶35-37. Analysts repeatedly cited the
20   Platform’s purported capability to provide real-time location of tagged items as a catalyst for
21   future growth. ¶39. Impinj’s stock price soared on the back of these reports, rising more than
22   300% in less than a year after the Company’s IPO. ¶40.
23            Unfortunately for investors, that meteoric rise was fueled by misrepresentations. While
24   the Company was continually plugging the Impinj Platform’s supposed ability to provide the
25   unique location of tagged items, the facts pled in the Complaint show that Defendants knew that
26   the Platform was incapable of doing so. ¶¶41-78.
27                                                  Redacted

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                BYRNES & KELLER LLP
                                                        -3-                 1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                               Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
                 Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 10 of 32



 1                                                       Redacted
 2                                                       Redacted
 3                                                       Redacted
 4                                                       Redacted
 5                                                       Redacted
 6                                                       Redacted
 7                                                       Redacted
 8                                                       Redacted
 9                                                                                                  1
                                                Redacted
10              Former Impinj executives have confirmed that Diorio and other Impinj executives knew
11   about the locationing problem. Director of Product 1 explained that he attended several meetings
12   with Diorio and other senior executives during which the Platform’s inability to accurately locate
13   tagged items was openly discussed. ¶45. During one such meeting,                            Redacted
14                                                       Redacted
15                                                Redacted
16              Director of Product 2 similarly explained that                          Redacted
17                                                       Redacted
18                                                       Redacted
19                                                       Redacted
20                                                       Redacted
21                                                Redacted                                               Impinj’s VP
22   of Sales likewise confirmed that Impinj executives, including Defendants Diorio and Brodersen,
23   knew about the Impinj Platform’s inability to accurately locate tagged items, which was
24   discussed during sales and business review meetings throughout the Class Period. ¶¶46, 72.
25              Meanwhile, Impinj’s ability to enter new markets – including for use in hospitals, the
26   military, at Redacted and supply chain management – depended on its Platform’s ability to
27
     1
         Emphasis is added and internal citations are omitted unless otherwise noted.
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                            BYRNES & KELLER LLP
                                                                  -4-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                           Seattle, Washington 98104
                                                                                          Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 11 of 32



 1   accurately locate tagged items. ¶48. The Platform, however, lacked the necessary location
 2   feature. For example, Director of Product 2 described how, if an IC endpoint tag were attached
 3   to a defibrillator in a patient’s room, Impinj’s Platform could not locate it within three patient
 4   rooms, which could ultimately cost a life. Id.
 5            Director of Product 2 also                               Redacted
 6                                                    Redacted
 7                                                     Redacted
 8                                                     Redacted
 9                                                     Redacted
10                                                     Redacted
11                                                     Redacted
12                                                     Redacted
13                                                    Redacted
14               Redacted                         And VP of Sales confirmed that the Platform’s inability to
15   locate tagged items was a problem discussed throughout the Class Period until his departure from
16   Impinj at the start of 2018. ¶¶46, 72.
17            Given these ongoing problems, Directors of Product 1 and 2 both concluded that the
18   Company’s statements to investors falsely represented the Platform’s ability to deliver an item’s
19   unique location. ¶¶53-55, 63-64. Director of Product 1 explained that he was so uncomfortable
20   with the Company’s statements that he insisted through counsel that his name not be included on
21   slide decks used during investor road shows. ¶56. He described the Company’s representations,
22   including that the Platform could determine the location of an item within a certain number of
23   feet, as “absolutely untrue,” as verified by the Company’s testing. ¶55.
24            Director of Product 1 raised his concerns to Brodersen before the IPO, emphatically
25   telling him that location does not work and cannot be included in the Registration Statement.
26   ¶57. When Brodersen failed to address his concerns, he scheduled a meeting with Diorio. That
27   meeting never occurred. ¶58. Instead, after previewing his concerns to Diorio during a chance

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                       BYRNES & KELLER LLP
                                                             -5-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                      Seattle, Washington 98104
                                                                                     Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 12 of 32



 1   encounter the morning of the meeting, Director of Product 1 was summoned into his manager’s
 2   office later that day and unceremoniously fired. Id. Director of Product 2 likewise was retaliated
 3   against and eventually fired after raising his own concerns following the IPO over the veracity of
 4   Impinj’s representations about the Platform’s ability to accurately locate tagged items. ¶¶64-65.
 5            The Platform’s inability to locate tagged items eventually caught up with the Company.
 6   Beginning in the first quarter of 2017, Impinj’s sales team identified a decline in customer
 7   demand for the Company’s products, including IC endpoints. ¶71. That decline, which persisted
 8   throughout 2017, was driven by the Platform’s inability to accurately locate tagged items. ¶¶66-
 9   78. After all, location capability was a     Redacted of the Platform and one of the key value-
10   adds purportedly distinguishing Impinj from its competitors. ¶¶42, 66. Without that capability,
11   demand was bound to suffer, which is exactly what happened throughout 2017 as Impinj
12   executives continued to discuss the Platform’s inability to locate tagged items. ¶72.
13            Rather than come clean about the Company’s locationing problem and the negative
14   impact it was having on demand, Defendants doubled down, telling investors that quarterly
15   demand was “growing” and was the “primary driver” of the Company’s revenue growth. ¶¶73-
16   74. Inside Impinj, however, executives specifically warned Brodersen and others that demand
17   had declined each quarter in 2017. ¶¶75-76. To mask this decline, Defendants resorted to
18   deceptive sales-recognition practices. At each quarter’s end in 2017, Brodersen pressured Impinj
19   sales executives to pull sales from future quarters and years into the current quarter. ¶77. In
20   some cases, 20% of a customer’s future orders was pulled into the current quarter, while in other
21   cases an even higher percentage. Id. While these practices allowed Impinj to continually report
22   record revenues and sales, they were not sustainable.
23            Accordingly, on August 3, 2017, the Company announced that it expected to ship 10%
24   fewer Platform endpoint ICs than previously announced. ¶79. The Company later admitted that
25   the reduced Platform IC demand resulted in lower sales and negative revenue growth. Id. The
26   Company also was forced to admit that its long-standing “material weakness” in internal controls
27   over financial reporting continued to exist and announced the “resignation” of long-time CFO

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                  BYRNES & KELLER LLP
                                                         -6-                  1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                 Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 13 of 32



 1   Fein, which market commentators identified as a further “alarm signal for investors.” ¶¶81-82.
 2            Following the revelations of reduced revenues and demand, Impinj’s stock price declined
 3   over 80% from its Class Period high, erasing over $660 million in shareholder value and causing
 4   Lead Plaintiff and members of the Class to suffer substantial losses. ¶80.
 5   III.     ARGUMENT
 6            Courts evaluating motions to dismiss must “take all allegations of material fact as true and
 7   construe them in the light most favorable to the nonmoving party.” In re Quality Sys., Inc. Sec.
 8   Litig., 865 F.3d 1130, 1140 (9th Cir. 2017). “A complaint should not be dismissed unless it
 9   appears beyond doubt that the plaintiff cannot prove any set of facts that would entitle him or her
10   to relief.” Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226, 1229 (9th
11   Cir. 2004). A district court ruling on a motion to dismiss is “not sitting as a trier of fact,” and “so
12   long as the plaintiff alleges facts to support a theory that is not facially implausible, the court's
13   skepticism is best reserved for later stages of the proceedings.” In re Gilead Scis. Sec. Litig., 536
14   F.3d 1049, 1057 (9th Cir. 2008) (reversing dismissal).
15            A.       The Complaint Amply Alleges Misleading Statements
                       And Omissions About The Platform’s “Location” Capability
16
              A statement is false or misleading “if it would give a reasonable investor the impression of
17
     a state of affairs that differs in a material way from the one that actually exists.” Berson v. Applied
18
     Signal Tech., Inc., 527 F.3d 982, 985 (9th Cir. 2008). “Even if a statement is not false, it may be
19
     misleading if it omits material information.” Orexigen, 899 F.3d at 1009. Once defendants
20
     choose to “tout positive information to the market, they are bound to do so in a manner that
21
     wouldn’t mislead investors, including by disclosing adverse information that cuts against the
22
     positive information.” Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 706 (9th Cir. 2016); see
23
     also Hanon v. Dataproducts Corp., 976 F.2d 497, 501 (9th Cir. 1992) (holding that defendant’s
24
     statements “touting its SI 480 printer when it was aware the printer had severe technological
25
     problems” were misleading and actionable).
26
              Here, Defendants represented in Impinj’s Registration Statement, SEC filings and press
27
     releases that the “[t]he Impinj Platform enables wireless connectivity to billions of everyday items
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                    BYRNES & KELLER LLP
                                                        -7-                     1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                   Seattle, Washington 98104
                                                                                  Telephone: (206) 622-2000
                Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 14 of 32



 1   and delivers each item’s unique … location.” ¶¶86, 92, 96, 103, 110, 115, 124, 131, 134, 140,
 2   146.    In calls with investors, Defendants emphasized how, for the billions of items that it
 3   connects, the Platform was “delivering to the digital world each item’s unique … location.”
 4   ¶¶106, 121, 127, 137. And during investor presentations, Defendants again highlighted how the
 5   Platform “endow[s] each and every item with a digital representation that includes the item’s
 6   unique … location, and delivers that … location” to consumer and business applications. ¶118.
 7            These statements were false or, at minimum, misleading, because the Impinj Platform was
 8   incapable of delivering an item’s “unique location” and could not accurately “locate” tagged
 9   items. Under Ninth Circuit law, once Defendants chose to “tout positive information to the
10   market” about the Platform’s location capabilities, they were duty-bound, but failed here, to
11   disclose the “adverse information that cuts against the positive information” (Schueneman, 840
12   F.3d at 706), including: (i)                               Redacted
13                                                   Redacted
14                                                   Redacted
15   Redacted (ii) other Impinj executives and employees,                   Redacted
16   Redacted
                senior product managers, and                        Redacted
17                                                Redacted                                       (¶¶44, 47);
18   (iii)                                            Redacted
19           Redacted              and (iv) Impinj’s own senior product directors found misleading the
20   Company’s representations about the Platform’s location capabilities (¶¶53-55, 63-64).
21            Faced with these detailed allegations, Defendants first argue (Mot. at 7) that the term
22   “location” is so “vague” that they should not be held accountable for their repeated
23   misrepresentations to investors that the Impinj Platform delivers the “unique location” of tagged
24   items. But there is nothing “vague” about Defendants’ representations, and they certainly never
25   told investors that their repeated representations were “too vague” to be trusted.               Indeed,
26   Defendants made repeated and unqualified assurances that the Impinj Platform delivered tagged
27   items’ “unique location” – never once telling investors that the Platform actually suffered from

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                 BYRNES & KELLER LLP
                                                         -8-                 1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 15 of 32



 1                              Redacted                              As used in the Complaint and in
 2                                                  Redacted
 3       Redacted              – which the Defendants knew the Impinj Platform could not deliver. ¶42
 4                     Redacted                        ¶¶48-49 (              Redacted
 5           Redacted                 ). Defendants’ contentions otherwise not only ignore the well-pled
 6   allegations, but also the admonition in the Ninth Circuit that “whether a statement is misleading
 7   and whether adverse facts are adequately disclosed are generally questions that should be left to
 8   the trier of fact.” In re Juno Therapeutics, Inc., 2017 WL 2574009, at *3 (W.D. Wash. June 14,
 9   2017) (citing Fecht v. Price Co., 70 F.3d 1078, 1081 (9th Cir. 1995)); see also Berson, 527 F.3d
10   at 986 (reversing dismissal even though, “[w]ith the benefit of hindsight and some help from the
11   briefs, we can see how this exchange might be interpreted” as defendants contend).
12            Equally without merit, Defendants accuse (Mot. at 8) Lead Plaintiff of “obfuscation” for
13   using the phrase “Impinj Platform” in the Complaint and for alleging that the “Impinj Platform”
14   lacked the ability to accurately locate tagged items. Defendants’ attack is misguided in that it was
15   Defendants themselves who represented that “[t]he Impinj Platform …. delivers each item’s
16   unique … location.” See, e.g., ¶¶86, 89, 92, 96, 103, 110. Defendants cannot be heard to
17   complain that Lead Plaintiff and the Complaint use the very terms that Defendants used in public
18   filings. Moreover, contrary to Defendants’ assertions, the Complaint sufficiently details the
19   locationing problem, including that it impacted all three Platform layers (¶¶47, 66),     Redacted
20        Redacted              (¶¶45, 154), and          Redacted             (¶¶43, 47).       Defendants’
21   insistence on yet more detail misconstrues the pleading requirements and ignores that “Plaintiffs
22   do not need to prove their case to survive this Motion.” Juno, 2017 WL 2574009, at *5.
23                     1.       Defendants’ Attempt To               Redacted                   Fails
24                                                     Redacted
25        Redacted                ¶¶42-43, are fatal to Defendants’ motion. Recognizing that, Defendants
26   contend (Mot. at 11-12) that the Court should ignore them because               Redacted
27     Redacted             Not so.                                Redacted

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                   BYRNES & KELLER LLP
                                                          -9-                  1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                  Seattle, Washington 98104
                                                                                 Telephone: (206) 622-2000
                Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 16 of 32



 1                                                 Redacted
 2                                            Redacted                                         ¶¶42-43, 47.
 3   Second, as a legal matter, the fact that an admission “occurred before the class period does not
 4   strip the allegation of its probative value.” BofI Holding, 2017 WL 2257980, at *11–12. Indeed,
 5   “facts predating the class period are relevant to establish that statements made during the class
 6   period were materially false.” In re Toyota Motor Corp. Sec. Litig., 2012 WL 3791716, at *4
 7   (C.D. Cal. Mar. 12, 2012) (collecting cases).                      Redacted
 8                                                 Redacted
 9                                            Redacted
10            Equally baseless is Defendants’ related suggestion (Mot. at 12) that the Court should
11   ignore                                           Redacted
12                                    Redacted                               In making this argument,
13   Defendants ignore the Complaint’s other well-pled allegations that Impinj did not solve the
14   locationing problem before the IPO, which adversely impacted its results after the IPO. ¶¶47, 72.
15   They also ignore that Diorio, himself, recognized that                  Redacted
16                                                Redacted                                               ¶¶43,
17   47. Defendants also ignore, as a legal matter, that Plaintiffs are entitled at this stage to the
18   “reasonable inference” that the locationing problem                   Redacted
19   Redacted   was not somehow miraculously solved in mere months. See Iowa Pub. Emps.’ Ret. Sys.
20   v. MF Glob., Ltd., 620 F.3d 137, 143 n.13 (2d Cir. 2010) (district court erred in “fail[ing] to draw
21   a reasonable inference in the plaintiffs’ favor” that the admitted problem existed when statements
22   were made to investors six months earlier).
23            In re BofI Holding is instructive on this point. There, BofI’s executive made pre-class
24   period admissions about “understaffing” that allegedly contradicted his class period statements
25   eleven months later. 2017 WL 2257980, at *11. As Defendants do here, BofI argued that the
26   court should disregard the admissions because they were made before the class period and it was
27   possible that the “understaffing” did not persist during the class period eleven months later. Id. In

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                  BYRNES & KELLER LLP
                                                         -10-                 1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                 Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 17 of 32



 1   rejecting this “temporal nexus” argument, the court explained that “while it is true that Lead
 2   Plaintiff has not demonstrated how long the ‘understaffing’ existed, or whether it remained true
 3   until [the end of the class period] and the preceding several quarters,” plaintiff is entitled to the
 4   “reasonable inference that no changes had been made in the interim and that [BofI] remained
 5   understaffed during the quarters that were the subject of [defendant’s] statements” to investors.
 6   Id. As the court emphasized, “[t]he PSLRA and Rule 9(b) only require that Lead Plaintiff provide
 7   particularized reasons why a statement was false or misleading at the time it was made, not that
 8   Lead Plaintiff prove its entire case in the complaint and without the benefit of reasonable
 9   inferences.” Id. at *12.
10
                                                                                                                 Redacte

              The same holds true here, particularly given the nature of the problem (¶¶42, 44);
11                   Redacted                     (¶¶43, 47); and the corroborating accounts of Director of
12   Product 1 (who was at Impinj up to the filing of the Registration Statement), Director of Product 2
13   (who was at Impinj through the filing of the Registration Statement and over half of the other
14   misleading statements), and VP of Sales (who was at Impinj through all of the misleading
15   statements and nearly the entire Class Period) (¶¶45, 47-48, 53-55, 60, 63-64, 72).
16            Defendants also try (Mot. at 12) to contort and rewrite               Redacted
17                                                Redacted
18                                                Redacted
19                                                Redacted
20                                                Redacted
21                                                Redacted
22                                                Redacted
23                                                Redacted
24                                                Redacted
25                              Redacted
26                     2.       Defendants Fail to Discredit the Former Impinj Executives’ Accounts
27            Courts in the Ninth Circuit credit former employees’ accounts in securities litigations so

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                    BYRNES & KELLER LLP
                                                         -11-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                   Seattle, Washington 98104
                                                                                  Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 18 of 32



 1   long as the witnesses are identified in the complaint with “sufficient particularity” to support “the
 2   probability that a person in the position occupied by the source would possess the information
 3   alleged.” In re Daou Sys., Inc., 411 F.3d 1006, 1015 (9th Cir. 2005). Accounts provided by such
 4   witnesses are accepted as true for pleading purposes if it is “plausible” that the witness “would
 5   know, or could reasonably deduce,” the information attributed to them. Berson, 527 F.3d at 985.
 6            Here, the Complaint details each of the former employee’s background, job titles,
 7   experience, responsibilities, period of employment, and the executives to whom he reported. ¶51
 8   (describing Director of Product 1, who had over fifteen years of experience in the industry and,
 9   while at Impinj, had overall responsibility for the chip business, the reader business, and the
10   software business from a product management point of view); ¶62 (describing Director of Product
11   2, who had six years of experience in the industry and, while at Impinj, worked and interacted
12   with the engineering team on a daily basis and was responsible for, among other things, the Item
13   Location Accuracy Program); ¶¶68-70 (describing VP of Sales, who served as a sales executive at
14   Impinj for nearly a decade, including throughout virtually the entire Class Period, and was
15   responsible for communicating with customers, the Impinj sales team and the Company’s
16   leadership to understand current market conditions and future business).
17            The Complaint further details the bases for each of these witnesses’ accounts, including
18   their interactions with Defendants Diorio, Brodersen, and other Impinj executives. ¶45 (Director
19   of Product 1 attended executive meetings with Defendants Diorio and Brodersen in which they
20   were told that the Platform was unable to accurately determine location); ¶¶42-43, 47 (Redacted
21                                                 Redacted                                                      );
22   ¶¶44, 48 (Director of Product 2 worked in labs with Impinj engineers); ¶¶49-50 (Redacted
23                                                 Redacted                                                      );
24   ¶¶70-72 (VP of Sales attended weekly sales meetings, during which “the Platform’s inability to
25   locate tagged items was absolutely a concern that was brought up,” as well as in “relation to
26   specific customer engagements”). Significantly, the accounts provided by these executives
27   corroborate each other                       Redacted                  See, e.g., ¶¶45, 47-48, 60

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                    BYRNES & KELLER LLP
                                                       -12-                     1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                   Seattle, Washington 98104
                                                                                  Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 19 of 32



 1   (Director of Product 2 corroborates Director of Product 1’s account regarding Impinj’s location
 2   problems and retaliation); ¶¶42-50, 53-55, 63-64, 72 (witnesses all confirm the Platform’s
 3   inability to accurately determine location).
 4            Defendants’ challenges to their former employees’ accounts fail. Defendants first contend
 5   (Mot. at 9) that Director of Product 1’s account must be disregarded because he was terminated a
 6   few days before the Class Period. But courts have rejected that argument, refusing to “disregard
 7   such allegations because the witness left [the defendant-company] before the [class period],”
 8   explaining that, just because the witness left the defendant-company before the class period, “it
 9   simply does not follow that the Court must completely shut its eyes to such allegations.” Todd v.
10   STAAR Surgical Co., 2016 WL 6699284, at *7 (C.D. Cal. Apr. 12, 2016). Indeed, the Ninth
11   Circuit and district courts have repeatedly credited the accounts of former employees terminated
12   before the Class Period. See, e.g., Quality Sys., 865 F.3d at 1145 (crediting statements from
13   confidential witness who “was not at QSI during the Class Period”).
14            Director of Product 1’s account is particularly probative here because, unlike in the cases
15   cited by Defendants, (i) he was fired just days before Impinj filed its Registration Statement
16   (¶58); (ii) he was fired because he identified the misrepresentations and omissions in the
17   Registration Statement at the core of this case (id.); (iii) the misrepresentations he reported
18   concerned a significant flaw in the Impinj Platform           Redacted                 (¶¶45, 47); and
19   (iv) the accounts of other witnesses who remained at Impinj after the filing of the Registration
20   Statement verify that the problem continued throughout the Class Period (¶¶47, 63-65, 72).
21            Also baseless is Defendants’ contention (Mot. at 9-10) that the former employees were not
22   in a “position to know” that the Impinj Platform lacked one of its core features because they
23   “worked in product management and sales, not engineering.” The three former executives were
24   each highly qualified professionals with extensive experience and credentials. ¶¶51, 62, 68-70.
25   The two Directors of Product attended meetings and discussed the Platform’s inability to locate
26   tagged items directly with the Company’s                          Redacted
27   Redacted ¶¶44-45, 48.                                    Redacted

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                  BYRNES & KELLER LLP
                                                       -13-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                 Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 20 of 32



 1                                                Redacted
 2                                     Redacted                                and attendance at review
 3   meetings. ¶¶44-50. They also described how they directly confronted Defendants about the
 4   Company’s misrepresentations about the Platform’s location inadequacy. ¶¶56-60, 63-65.
 5            Moreover, the Ninth Circuit in Berson made clear that a job title is irrelevant, and what
 6   matters is whether it is “plausible” that the witness “would know, or could reasonably deduce” the
 7   undisclosed facts. 527 F.3d at 985 (“any number of company employees would be in a position to
 8   infer” the undisclosed facts). Here, it is not only “plausible,” it is indisputable that the Directors
 9   of Product and VP of Sales each “would know, or could reasonably deduce,” that Impinj’s lone
10   product platform did not deliver one of its core functions.
11            B.       The Complaint Amply Alleges Misleading Statements
                       And Omissions Attributing Increased Revenues to Increased Demand
12
              The Complaint also details how Defendants buttressed their statements touting the
13
     Platform’s ability to “locate” tagged items with further misrepresentations that Impinj
14
     experienced “increased demand” for its Platform’s endpoint ICs, which purportedly was “driving”
15
     the increase in the Company’s reported revenues each quarter in 2017. ¶¶95, 99, 109, 113, 130,
16
     143, 149. These statements were false or, at minimum, misleading for at least two reasons.
17
              First, contrary to Impinj’s representations to investors, demand had not increased for the
18
     first, second, third, or fourth quarters of 2017. ¶¶71, 75-76. Rather, as the VP of Sales explained,
19
     demand declined, with sales executives specifically telling Defendant Brodersen each quarter that
20
     demand was not as strong as the Company publicly represented. Id. Statements falsely touting
21
     “growing demand,” such as Defendants’ misstatements here, are actionable because they “go to
22
     current business conditions and are capable of being proven false at the time they were made.” In
23
     re UTStarcom, Inc. Sec. Litig., 617 F. Supp. 2d 964, 971-72 (N.D. Cal. 2009).
24
              Second, it was misleading for Impinj to tout “increased demand” as the driver of Impinj’s
25
     “increase in revenues” without disclosing that Impinj was generating “revenue” by pulling in
26
     sales from future periods and recording them in the current quarter. See Murphy v. Precision
27
     Castparts Corp., 2017 WL 3084274, at *9 (D. Or. June 27, 2017) (defendant’s representations
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                   BYRNES & KELLER LLP
                                                       -14-                    1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                  Seattle, Washington 98104
                                                                                 Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 21 of 32



 1   about its “growth” actionable where it “did not include disclosure of the additional facts that
 2   [defendant] was aggressively pulling in sales”).
 3            In their motion, Defendants attempt to rewrite Plaintiff’s allegations and address strawman
 4   arguments. Defendants first (Mot. at 12) misstate the reason why Plaintiff alleges that Impinj’s
 5   pre-Q2 2017 statements were misleading. Consistent with the Complaint’s other allegations, these
 6   statements were misleading because they omitted that the Platform’s location feature did not
 7   work, which limited demand. See ¶¶42, 48-49, 66. Moreover, Plaintiff does not have to prevail
 8   on all the alleged misstatements to survive Defendants’ motion; to the contrary, Plaintiff “need
 9   only plead a single materially false misrepresentation to survive a motion to dismiss.” In re BofI
10   Holding, Inc. Sec. Litig., 2016 WL 5390533, at *8 (S.D. Cal. Sept. 27, 2016).
11            Defendants also contend (Mot. at 12-13) that their statements were truthful because they
12   accurately listed the amount of their revenues each quarter of 2017. But Plaintiff is challenging
13   Defendants’ representations about the source of the increased revenues, not the reported amount
14   of those revenues. See ¶¶95, 99, 109, 113, 130, 143, 149-150. Defendants told investors each
15   quarter that “increased demand” for their IC endpoints “drove” their increased revenues when
16   actually (i) demand decreased each quarter in 2017, and (ii) Impinj generated significant revenue
17   by pulling in sales from future periods. ¶¶76-77. By failing to disclose these facts, Impinj
18   violated the rule that “once a company ‘puts the topic of the cause of its financial success at issue,
19   then it is obligated to disclose information concerning the source of its success.’” In re Questcor
20   Sec. Litig., 2013 WL 5486762, at *14 (C.D. Cal. Oct. 1, 2013) (misleading to conceal “the
21   true causes of the increased sales and financial success”). Moreover, when Impinj began pulling
22   in orders from future periods into the current quarter, it “was obligated to disclose that the
23   comparison between the earlier and later revenue figures was not apples-to-apples.” Police and
24   Fire Ret. Sys. of the City of Detroit v. Crane, 87 F. Supp. 3d 1075, 1083 (N.D. Cal. 2015).
25            Defendants next try (Mot. at 13) to waive away their representations about “increased
26   demand” as mere puffery – i.e., corporate fluff. In support of this effort, Defendants ignore the
27   allegations and focus (incorrectly) on their characterizations of demand as “strong.” But Plaintiff

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                   BYRNES & KELLER LLP
                                                        -15-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                  Seattle, Washington 98104
                                                                                 Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 22 of 32



 1   is challenging Defendants’ repeated misrepresentations that demand had “increased” from the
 2   prior quarter, and that revenues “increased” because of that “increased” demand. See, e.g., ¶¶95,
 3   99. These challenged statements are objectively verifiable statements of fact that cannot simply be
 4   cast aside as “‘feel good’ optimistic statements.” Quality Sys., 865 F.3d at 1144 (statement that
 5   sales pipeline “was full and growing” was actionable and more than a “‘feel good’” statement).
 6            Third, Defendants assert (Mot. at 13), based on their own speculation and impermissible
 7   counter-narrative, that demand for the Platform’s IC end-point tags was not impacted by the
 8   Platform’s inability to locate tagged items. Defendants’ fact-intensive argument inferred from
 9   documents outside the Complaint is belied by the Complaint’s well-pled allegations and cannot be
10   credited at this stage. See Orexigen, 899 F.3d at 1009. Defendants’ self-serving assertion (Mot.
11   at 13) that Impinj would have reported a sharper decline in revenues if the Platform did not
12   deliver accurate locations similarly cannot be credited at this stage and, in any event, ignores both
13   the Platform’s non-location capabilities and Impinj’s revenue manipulation.
14            Finally, Defendants assert (Mot. at 14) that the Complaint’s allegations regarding Impinj’s
15   practice of pulling in future orders is “conclusory.” Not so. The Complaint pleads who instructed
16   Impinj’s sales executives to pull in future orders (Brodersen), when future orders were pulled in
17   (shortly before the end of each quarter in 2017), what product they pulled in (IC units), and the
18   extent of the orders pulled in (20% or more of a client’s order). ¶77. No additional detail is
19   required at this stage. See, e.g., Murphy, 2017 WL 3084274, at *9 n.3 (“Plaintiffs are not required
20   to identify specific pull in transactions.”).2
21            C.       The Complaint Raises A Strong Inference Of Scienter
22            Scienter is “a mental state that not only covers intent to deceive, manipulate, or defraud,
23   but also deliberate recklessness.” Schueneman, 840 F.3d at 705. Plaintiff need only raise a
24
     2
25     Defendants’ own out-of-circuit authority states that Plaintiff “is not required to describe in detail the circumstances
     of [defendant’s] pulling in activities” at the pleading stage and, instead, need only plead the “who, what, when,
26   where, and how of the pulling in” – which Plaintiff has done. See In re Cerner Corp. Sec. Litig., 425 F.3d 1079,
     1084 (2005). Moreover, while Defendants try to raise the pleading bar and fault Lead Counsel for not collecting
27   more granular details from VP of Sales about Impinj’s pulling-in practices, they ignore that their counsel specifically
     wrote to Lead Counsel prohibiting it from “eliciting statements from [the VP of Sales]” that revealed “confidential
     business information.” See Ex. 15 to Watts Declaration.
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                                  BYRNES & KELLER LLP
                                                                 -16-                         1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                                 Seattle, Washington 98104
                                                                                                Telephone: (206) 622-2000
Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 23 of 32
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 24 of 32



 1   same concerns to Diorio. ¶57. Director of Product 2 corroborated his former colleague’s account
 2   (¶¶60, 63-65),                                    Redacted                                           . These facts
 3   provide compelling scienter evidence. See In re Peoplesoft, Inc. Sec. Litig., 2000 WL 1737936, at
 4   *3 (N.D. Cal. May 25, 2000) (“guilty knowledge may be inferred … [from] statements by
 5   witnesses that they told the actor the true facts before the false statement was made”).
 6            Third, the Complaint details how Impinj and its executives retaliated against Directors of
 7   Product 1 and 2 for reporting their concerns about the Company’s misrepresentations. ¶¶56-60,
 8   63-65. On the same day that Director of Product 1 was scheduled to discuss his concerns with
 9   Diorio – concerns he had already explained to Brodersen and previewed to Diorio – he was
10   summarily fired. ¶58. Director of Product 2 likewise was retaliated against after reporting his
11   concerns about the inaccuracies in the Registration Statement. ¶65. That Defendants retaliated
12   against these men after they voiced concerns that the Company had misrepresented the
13   Platform’s location capabilities to investors shows they intended to silence these witnesses and
14   supports an inference of scienter. See Crane, 87 F. Supp. 3d at 1085 (allegations that employees
15   were “subsequently demoted or terminated” after protesting disclosures supported scienter).
16            Contrary to Defendants’ suggestion (Mot. at 19), it is irrelevant that the SEC – according
17   to Defendants – has not yet taken enforcement action against Impinj after recently learning of the
18   VP of Sales’ whistleblower complaint. As the Ninth Circuit explained in reversing the dismissal
19   of a securities action, “we draw no inference from the SEC’s decision not to … charge defendants
20   with fraud,” but rather, “[a]t this stage, we accept [plaintiffs’] allegations as true.” In re VeriFone
21   Holdings, Inc. Sec. Litig., 704 F.3d 694, 707 n.5 (9th Cir. 2012).3
22            Fourth, the Executive Defendants’ attendance at meetings and receipt of reports in which
23   the Platform’s inability to locate tagged items was discussed further strengthens the scienter
24   inference. See, e.g., ¶45 (                                      Redacted
25                                                   Redacted                                                             );
26   3
      Likewise, Defendants’ ipse dixit assertions (Mot. at 19) about the Audit Committee’s investigation into the VP of
27   Sales’ concerns cannot be credited at this stage. Indeed, “[t]o rule otherwise would create a huge fox-guards-the-
     chicken-house loophole in our private securities law enforcement.” In re LDK Solar Sec. Litig., 584 F. Supp. 2d
     1230, 1245-46 (N.D. Cal. 2008).
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                             BYRNES & KELLER LLP
                                                              -18-                       1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                            Seattle, Washington 98104
                                                                                           Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 25 of 32



 1   ¶46 (discussions at sales meetings showing that “Defendants Diorio and Brodersen knew of the
 2   Impinj Platform’s inability to accurately locate tagged items”); ¶50 (          Redacted
 3              Redacted                   ); see also In re Vocera Commc’ns, Inc. Sec. Litig., 2015 WL
 4   603208, at *1 (N.D. Cal. Feb. 11, 2015) (allegations that “Defendants were consistently present at
 5   revenue meetings” in which company’s true state of affairs was discussed supported scienter.).
 6            In response to these allegations, Defendants posit that it is possible that the Executive
 7   Defendants were                                        Redacted
 8   Mot. at 16. While virtually anything is possible, the relevant question at this stage is what is
 9   plausible. As one court recently explained in rejecting a similar challenge, “[i]t is far more
10   plausible that the CEO, CFO, and CTO of [the company] knew of the outcomes of quality
11   assurance testing … than is the alternative inference, ‘namely that [the] executives were simply
12   unaware of the high degree of inaccuracy in [the] devices alleged.’” Robb v. Fitbit Inc., 2017 WL
13   219673, at *5 (N.D. Cal. Jan. 19, 2017). The same is true here, particularly because Redacted
14                                                  Redacted
15                                        Redacted                                   ¶¶42-43, 50.
16            Moreover, Defendants are wrong when they assert (Mot. at 15) that the former Impinj
17   executives had “very limited interactions” with Defendants Diorio and Brodersen. Indeed, the
18   opposite is true. ¶51 (Director of Product 1 “frequently participated in … meetings attended by
19   Diorio and Brodersen”); ¶62 (Director of Product 2 “regularly attended meetings with Defendants
20   Diorio and Brodersen”); ¶¶68, 70 (VP of Sales reported directly to Defendant Brodersen,
21   frequently interacted with the Executive Defendants, reported every week to Defendant
22   Brodersen, and attended regular meetings with Diorio and Brodersen).
23            Fifth, the Impinj Platform’s importance to the Company’s bottom line further strengthens
24   the scienter inference under the core-operations doctrine. See, e.g., Reese v. Malone, 747 F.3d
25   557, 575 (9th Cir. 2014) (“we can impute scienter based on the inference that key officers have
26   knowledge of the ‘core operations’ of the company.”); Robb v. Fitbit Inc., 216 F. Supp. 3d 1017,
27   1033 (N.D. Cal. 2016) (“contributions these devices made to Fitbit’s revenue stream in 2015”

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                   BYRNES & KELLER LLP
                                                          -19-                 1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                  Seattle, Washington 98104
                                                                                 Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 26 of 32



 1   strengthened scienter inference). Here, Diorio was the CEO; Fein was the CFO; Brodersen was
 2   the President and COO; and they were all deeply involved. ¶170. The Company has only one
 3   product platform, which is the source of 99% of its revenues. ¶20. On these facts, it would be
 4   absurd to believe that Impinj’s top executives did not know of the Platform’s inability to fulfill
 5   one of its core functions.
 6            Sixth, Diorio made repeated representations about the Impinj Platform’s purported
 7   “location” capability, while professing to know what he was talking about. ¶163; see also S. Ferry
 8   LP #2 v. Killinger, 687 F. Supp. 2d 1248, 1258 (W.D. Wash. 2009) (“Court can infer at least
 9   deliberate recklessness because [defendant] repeatedly told the investing public ‘I know what I’m
10   talking about.’”). Diorio’s repeated touting of the Impinj Platform’s location ability, without
11   disclosing the “adverse information that cuts against the positive information,” strengthens the
12   scienter inference against him. Schueneman, 840 F.3d at 706.
13            Finally, although neither “motive” nor “insider sales” are required to raise a scienter
14   inference (see Tellabs, 551 U.S. at 325), the scienter inference here is bolstered by the fact that,
15   through their misstatements, Impinj and its venture-capital financiers completed their long-desired
16   IPO and secured over $185 million, with Diorio selling over $2.2 million of his personal shares in
17   the offerings. See FitBit, 2017 WL 219673, at *7 (allegations that management had an incentive
18   to conceal information about company’s primary product in advance of IPO “relevant to a holistic
19   inquiry into scienter”); see also Howard v. Everex Sys., Inc., 228 F.3d 1057, 1064 (9th Cir. 2000)
20   (“motive to inflate sales to raise financing” circumstantial evidence of scienter).4
21            Viewed collectively, as they must be, these facts and the numerous additional ones in the
22   Complaint establish a strong inference of scienter. See VeriFone, 704 F.3d at 710 (“Although
23   [defendants] attack individual allegations in isolation, they cannot overcome the overwhelming
24   inference drawn from a holistic view.”).
25   4
       Contrary to Defendants’ assertion, the Executive Defendants’ allowing a material weakness in “disclosure controls
26   and procedures” to persist for 15 consecutive quarters without being remediated does not “negate” scienter, but
     rather supports it. See In re Cannavest Corp. Sec. Litig., 307 F. Supp. 3d 222, 246 (S.D.N.Y. 2018) (“weak internal
27   controls will support an inference of scienter”). This is particularly so because Impinj each quarter “falsely
     represented that they had implemented measures to correct these deficiencies.” Batwin v. Occam Networks, Inc.,
     2008 WL 2676364, at *13 (C.D. Cal. July 1, 2008) (distinguishing BearingPoint).
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                              BYRNES & KELLER LLP
                                                              -20-                        1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                             Seattle, Washington 98104
                                                                                            Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 27 of 32



 1                     1.       Defendants’ Alternative “Explanation” Based On
                                Manufactured Facts Outside The Complaint Cannot Be Credited
 2

 3            Defendants also try (Mot. at 15) to rebut the scienter inference by injecting their own
 4   self-serving narrative based on “facts” found nowhere in the Complaint. But as the Supreme
 5   Court and Ninth Circuit have explained, in weighing scienter inferences, the court must continue
 6   “constantly assuming the plaintiff’s allegations to be true” and may only consider inferences that
 7   can be “draw[n] from the facts alleged.” Tellabs, 551 U.S. at 324, 326-27; N. Mex. State Inv.
 8   Council v. Ernst & Young LLP, 641 F. 3d 1089, 1094-95 (9th Cir. 2011) (reversing dismissal of
 9   securities action and explaining that, in conducting its analysis, the court must “accept the
10   plaintiffs’ allegations as true and construe them in the light most favorable to plaintiffs”). Nor
11   may Defendants evade these principles by invoking the “incorporation-by-refence” doctrine. As
12   the Ninth Circuit explained in Orexigen, “[t]he incorporation-by-reference doctrine does not
13   override the fundamental rule that courts must interpret the allegations and factual disputes in
14   favor of the plaintiff at the pleading stage.” 899 F.3d at 1014. Indeed, it is “improper to assume
15   the truth of an incorporated document if such assumptions only serve to dispute facts stated in a
16   well-pleaded complaint.” Id. at 1003.
17            Here, Defendants do exactly what the Supreme Court and Ninth Circuit say a defendant
18   cannot do in attempting to defeat a scienter inference. For example, Defendants contend, based
19   on their say-so, that “the Company’s gateways did provide locationing.” Mot. at 21 (citing
20   nothing). They further assert – again citing nothing and ignoring the Platform’s other features –
21   that consumers would not have purchased any of their products if the Platform did not accurately
22   locate tagged items as Plaintiff alleges. Mot. at 20-21. And, finally, they say, based on their
23   word alone, that “[t]he decline in endpoint IC demand occurred when Impinj disclosed it to the
24   market and for the reasons the Company provided.” Mot. at 21 (citing nothing). These self-
25   serving assertions in Defendants’ brief – which simply amount to a denial of liability – do not
26   “assum[e] the allegations to be true,” are not “drawn from the complaint,” do not properly rely
27   upon the incorporation-by-reference doctrine, and do not overcome the strong inference of

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                 BYRNES & KELLER LLP
                                                      -21-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 28 of 32



 1   scienter. See Orexigen, 899 F.3d at 999 (“If defendants are permitted to present their own version
 2   of the facts at the pleading stage … it becomes near impossible for even the most aggrieved
 3   plaintiff to demonstrate a sufficiently ‘plausible’ claim for relief.”).
 4            Moreover, Defendants’ litigation story, even if it could be credited at this stage (which it
 5   cannot be), does not warrant dismissal. For it to be accepted, the Court would need to find that the
 6   three former Impinj executives relied upon in the Complaint fabricated consistent and elaborate
 7   accounts of the Impinj Platform’s locationing problems and Defendants’ retaliation against them.
 8   It would further require the Court to accept Defendants’ explanation              Redacted
 9                                                Redacted
10                                                Redacted
11                                                Redacted
12                           Redacted                             And it would require the Court to
13   inappropriately resolve factual disputes in Defendants’ favor by adopting their far-fetched
14   temporary “lead time” explanation for Impinj’s sharp decline in demand and revenues, even
15   though that explanation was refuted by the VP of Sales (whose account Impinj’s Board found
16   serious enough to report to the SEC) (¶¶76, 83-84), as well as that, “in order to carry their burden
17   on scienter, Plaintiffs do not need to invalidate the inferences which Defendants raise.” McGuire
18   v. Dendreon Corp., 2008 WL 5130042, at *7 (W.D. Wash. Dec. 5, 2008).
19            In sum, Defendants’ counter-narrative is meritless and, more relevant here, does not
20   override the strong inference of scienter at the pleading stage. See Fitbit, 2017 WL 219673, at *8
21   (“Whether in fact the Fitbit devices failed to measure users’ heart rates accurately, and whether in
22   fact Fitbit defendants knew of such failure, are questions to be determined another day.”).
23            D.       The Complaint Adequately Alleges Loss Causation
24            To plead loss causation sufficiently, the Complaint need only include “a short and plain
25   statement” that “provide[s] a defendant with some indication of the loss and the causal connection
26   that the plaintiff has in mind.” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 346-47 (2005). “So
27   long as the complaint alleges facts that, if taken as true, plausibly establish loss causation, a Rule

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                    BYRNES & KELLER LLP
                                                         -22-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                   Seattle, Washington 98104
                                                                                  Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 29 of 32



 1   12(b)(6) dismissal is inappropriate.” Gilead, 536 F.3d at 1057. The Supreme Court has cautioned
 2   that pleading loss causation “should not prove burdensome.” Dura Pharm., 544 U.S. at 347.
 3            Here, the Complaint alleges that Impinj’s stock price was artificially inflated throughout
 4   the Class Period by Defendants’ materially false and misleading statements and omissions about
 5   the Platform’s “location” capability and related demand. ¶¶172-188. Plaintiff further alleges that
 6   the Platform’s inability to locate tagged items negatively impacted revenues and demand for the
 7   three Platform layers, including IC units. ¶¶66-78. Following disclosures of that reduced revenue
 8   and demand, Impinj’s stock price plummeted over 80%, wiping out more than $669 million in
 9   shareholder value. ¶184. Nothing further is required at the pleading stage.5
10            Defendants nonetheless erroneously contend (Mot. at 21-23) that loss causation cannot be
11   established because Impinj did not confess publicly that demand decreased because its Impinj
12   Platform does not deliver its represented location feature. Defendants’ precise argument was
13   squarely rejected by the Ninth Circuit in its most recent loss causation decision, which clarified
14   the “correct test” for loss causation. Indeed, in First Solar, the Ninth Circuit held that loss
15   causation involves “no more than the familiar test for proximate cause” and can be demonstrated
16   in “an infinite variety of ways.” 881 F.3d at 753. The Circuit rejected Defendants’ argument here
17   and held that loss causation does not require that a disclosure reveal the fraud; rather,
18   “[r]evelation of fraud in the marketplace is simply one of the ‘infinite variety’ of causation
19   theories a plaintiff might allege to satisfy proximate cause.” Id. at 754. The Court further
20   explained that the line of cases that Defendants attempt to rely upon were “restrictive decisions”
21   that should each “be understood as fact-specific” and since “clarified.” Id.6 The Court next held
22   that a plaintiff, as here, may “prove loss causation by showing that the stock price fell upon the
23

24   5
      The Complaint further describes how analysts connected the decline in sales and demand to product functionality.
     See, e.g., ¶176; ¶84 n.28 (Motley Fool analyst: “when you see sales growth decelerating and going negative for
25   smaller-cap companies, that’s a really bad sign. Of course, not something I was expecting at all. Very disappointing.
     Makes me wonder about the RFID technology, period.”).
26   6
       Moreover, while Defendants rely upon Oracle, they ignore that the appeal involved the standards on a summary
27   judgment motion. See Centaur Classic Convertible Arbitrage Fund Ltd. v. Countrywide Fin. Corp., 793 F. Supp. 2d
     1138, 1145 (C.D. Cal. 2011) (“Defendants’ reliance on Oracle …, which addressed loss causation at the summary
     judgment stage … only underscores the necessity that a factual record be developed.”).
     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                               BYRNES & KELLER LLP
                                                               -23-                        1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                              Seattle, Washington 98104
                                                                                             Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 30 of 32



 1   revelation of an earnings miss, even if the market was unaware at the time that fraud had
 2   concealed the miss.” Id. at 754. Plaintiff has sufficiently pled loss causation under the controlling
 3   test. See ¶¶172-188; see also ¶¶66-78.
 4            E.       The Complaint States A Claim Against Defendant Brodersen
 5            Defendants lastly contend (Mot. at 23-24) that Plaintiff cannot state a claim against
 6   Brodersen because he did not personally “make” the misrepresentations. This argument fails for
 7   two separate reasons.
 8            First, Defendant Brodersen is liable under Section 20(a) of the Exchange Act as a “control
 9   person,” even assuming arguendo that he did not “make” the misstatements. See ¶¶23-24; 170;
10   210-216; see also BofI, 2017 WL 2257980, at *25 (“Countless other courts in this circuit have
11   found allegations describing similar executive and managerial responsibility and activities to be
12   sufficient for Section 20(a) liability at the motion to dismiss stage.”).
13            Second, courts in this Circuit have found since Janus that “corporate officers who are
14   jointly involved in day-to-day operations and who each exercise power and control,” such as
15   Brodersen, “may be jointly liable as statement ‘makers’ under Rule 10b-5.” S.E.C. v. Pocklington,
16   2018 WL 6843665, at *5 (C.D. Cal. Nov. 29, 2018). To satisfy the Janus requirement, it is
17   enough at this stage to plead that the executive-defendant was “able to and did control the
18   content” of the statements and was “provided with copies of documents alleged herein to be
19   misleading prior to or shortly after their issuance and/or had the ability and/or opportunity to
20   prevent their issuance or cause them to be corrected.” In re Volkswagen “Clean Diesel” Mktg.,
21   Sales Practices, and Prods. Liab. Litig., 2017 WL 3058563, at *8-9 (N.D. Cal. July 19, 2017).
22   Lead Plaintiff has pled such facts – and more – here. See ¶¶23, 24, 57, 170.
23   IV.      CONCLUSION
24            For these reasons, Defendants’ Motion should be denied in its entirety. If, however, the
25   Court grants any part of the Motion, Plaintiff requests leave to amend under Fed. R. Civ. P. 15.
26

27

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                     BYRNES & KELLER LLP
                                                        -24-                     1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                    Seattle, Washington 98104
                                                                                   Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 31 of 32



 1   Dated: April 9, 2019                            Respectfully submitted,
 2                                                   BYRNES & KELLER LLP
 3                                                   /s/ Bradley S. Keller
 4                                                   Bradley S. Keller, WSBA# 10665
                                                     1000 Second Avenue, 38th Floor
 5                                                   Seattle, Washington 98104
                                                     Telephone: (206) 622-2000
 6                                                   Facsimile: (206) 622-2522
                                                     bkeller@byrneskeller.com
 7

 8                                                   Liaison Counsel for Plaintiff Employees’
                                                     Retirement System of the City of Baton Rouge
 9                                                   and Parish of East Baton Rouge

10
                                                     BERNSTEIN LITOWITZ BERGER
11                                                      & GROSSMANN LLP
12                                                   Jonathan D. Uslaner
                                                     12481 High Bluff Drive, Suite 300
13                                                   San Diego, California 92130
                                                     Telephone: (858) 793-0070
14                                                   Facsimile: (858) 793-0323
                                                     jonathanu@blbglaw.com
15
                                                     -and-
16                                                   Salvatore Graziano (admitted Pro Hac Vice)
                                                     Michael Blatchley (admitted Pro Hac Vice)
17                                                   1251 Avenue of the Americas
                                                     New York, New York 10020
18                                                   Telephone: (212) 554-1400
                                                     Facsimile: (212) 554-1444
19
                                                     salvatore@blbglaw.com
20                                                   michaelb@blbglaw.com

21                                                   Counsel for Plaintiff Employees’ Retirement
                                                     System of the City of Baton Rouge and Parish
22                                                   of East Baton Rouge
23

24

25

26

27

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                            BYRNES & KELLER LLP
                                                  -25-                  1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                           Seattle, Washington 98104
                                                                          Telephone: (206) 622-2000
               Case 3:18-cv-05704-RSL Document 52 Filed 04/09/19 Page 32 of 32



 1                                          CERTIFICATE OF SERVICE
 2            I hereby certify that on April 9, 2019, I electronically filed the foregoing paper with the
 3   Clerk of the Court using the ECF system which will send notification of such filing to the email
 4   addresses denoted on the Electronic Mail Notice List.
 5

 6                                                         /s/ Bradley S. Keller
                                                           Bradley S. Keller, WSBA# 10665
 7

 8                                                         Liaison Counsel for Plaintiff Employees’
                                                           Retirement System of the City of Baton Rouge
 9                                                         and Parish of East Baton Rouge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     LEAD PLAINTIFF’S OPP. TO MOTION TO DISMISS                                  BYRNES & KELLER LLP
                                                       -26-                   1000 Second Avenue, 38th Floor
     Case No. 3:18-cv-05704-RSL                                                 Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
